Citation Nr: 1744906	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left eye fracture injury that include numbness and twitching, and to include whether separate compensable disability ratings are warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1988 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the Veteran's claim in July 2012 and April 2016 for further development.  Unfortunately, for the reasons discussed below, that development was not satisfactorily completed and further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking an initial disability rating in excess of 10 percent for residuals of a left eye fracture injury that include numbness and twitching, and consideration as to whether separate compensable disability ratings are warranted.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability rating.  

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim for an increased disability rating. 

An April 2016 Board remand found that the Veteran's September 2012 VA ophthalmological examination and subsequent addendum report for his eye disability were inadequate.  The remand noted that while the September 2012 VA examiner recommended that the Veteran should have a neurological examination, one was never conducted.  Further, while the Veteran's disability was rated under diagnostic code 8207 based on paralysis of cranial nerves and was dependent upon relative loss of innervation of facial muscles, an examination to determine the severity of the Veteran's condition according to the diagnostic code had not been conducted.  Thus, the April 2016 Board remand directed the RO to schedule the Veteran for a VA neurological examination.  The VA examiner was instructed to expressly identify the nerves that had been damaged as a result of the Veteran's service connected left eye fracture disability and discuss the severity of damage for each nerve identified.

In May 2016, the Veteran was afforded a VA examination for the residuals of his left eye fracture disability.  The Veteran reported that the vision in his left eye was less bright than the vision in his right eye and that the colors did not look the same through each eye.  Color vision testing revealed a deficiency in his red-green color system.  The examiner indicated that the Veteran had a neurologic eye condition and diagnosed him with acquired color vision deficiency of the left eye.  He noted that it was not clear whether this was secondary to the Veteran's service-connected eye injury and an opinion from a neuro-ophthalmologist was recommended.  The examiner also indicated that the Veteran's fundus of the left eye was abnormal and noted that there was a chorioretinal scar present between the optic nerve and the fovea.  He opined that this scar was more likely than not secondary to his eye injury in 1988. 

In March 2017, the Veteran was afforded a contract examination with an ophthalmologist.  The ophthalmologist noted that the Veteran had a history of blunt trauma to the left eye and currently experienced left eye blurriness.  He indicated that the Veteran did not have, nor had he ever had, a diagnosed eye condition.  On examination, the ophthalmologist indicated that the Veteran's fundus was normal bilaterally and that he did not have a neurological eye condition.  The section of the examination discussing neurologic eye conditions and paralysis of the 7th cranial nerve (facial, Bell's palsy) was left blank.  The ophthalmologist noted that while the Veteran had sustained an injury to the left eye during service, there was no documentation of record noting continuous care and treatment of the eye injury.  Further, he determined that the examination did not reveal any active eye condition or nerve involvement.  The ophthalmologist opined that the Veteran's decreased and blurry vision in his left eye were the normal results of aging. 

First, the Board notes that while the Board remand directed the RO to schedule the Veteran for a neurological examination and the May 2016 VA examiner recommended VA obtain an opinion from a neuro-ophthalmologist, the Veteran was scheduled for an examination with an ophthalmologist with no specialty in neurology.  Accordingly, a remand is necessary so that the Veteran may be scheduled for an examination with an appropriate examiner, such as a neurologist or neuro-ophthalmologist.

The Board also observes that the May 2016 and March 2017 examination reports contain conflicting findings.  The May 2016 VA examiner indicated that the Veteran suffered from a neurological eye condition and was diagnosed with acquired color vision deficiency of the left eye.  He also noted that the Veteran had an abnormal fundus of the left eye with a scar between the optic nerve and the fovea.  The March 2017 ophthalmologist noted that the Veteran did not have a currently diagnosed eye condition, did not suffer from a neurological eye condition, and that his fundus was normal bilaterally.  Further, neither examination discussed the severity of the paralysis of cranial nerves based on relative loss of innervation of facial muscles, as directed by the 2016 Board remand.  As such, a remand is necessary so that the Veteran may be afforded an examination that reconciles the findings of the May 2016 and March 2017 examinations and so that the Veteran may be evaluated based on the criteria under his currently assigned diagnostic code.  Further, any additional disability that is found to be a residual of or secondary to the Veteran's service-connected left eye fracture injury should be identified, with manifestations discussed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate examiner with a specialty in neurology, such as a neurologist or neuro-ophthalmologist, to determine the nature and severity of the residuals of a left eye fracture injury disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected residuals of a left eye fracture injury.  All symptoms and clinical findings associated with this condition must be reported in detail.

The examiner is asked to respond to the following:

a)  Describe in detail all symptomatology associated with the residuals of the Veteran's service-connected left eye fracture injury, including any impairment of central visual acuity or any impairment of the visual fields.

b)  Identify all nerves that have been damaged as a result of the Veteran's service-connected left eye fracture injury. 

c)  Discuss the severity of damage for each nerve identified.  Please classify the damage as slight, moderate, moderately severe or severe impairment of the nerve.  

d)  Reconcile any opinion with the conflicting medical evidence on file, specifically the May 2016 VA examination diagnosing a neurological condition of acquired color vision deficiency of the left eye and the March 2017 contract VA examination finding no neurological conditions of the left eye.

e)  If a neurological condition or conditions of the left eye is diagnosed, determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's service-connected left eye fracture disability.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


